DECISION
The application of the above-named defendant for a review of the sentence of 10 years for Theft to be served concurrently with DC-2227; Restitution of $1,900, imposed on June 1, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: during the course of the hearing it was discovered that Judge Davis, Chairman of this Court, had been involved in sentencing the Defendant in a collateral proceeding. Judge Davis thereupon recused himself and with the consent of the Defendant, the hearing proceeded before Judges Honzel and Harkin.
The Defendant’s imposed sentence is amended to ten years with three years suspended; plus restitution in full. The amendment is necessary for the reason that under the terms of the original sentence, restitution although ordered was not possible.
We wish to thank William Hammer of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Thomas C. Honzel, Chairman, Frank M. Davis